COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.  
2-03-394-CR
 
BOON MOUNIVONG                                                              APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION
 AND JUDGMENT
 
------------
        Appellant Boon Mounivong appeals from his conviction for aggravated 
assault with a deadly weapon.  The trial court imposed sentence on May 30, 
2002, and appellant filed a motion for new trial on June 13, 2002.  Thus, in 
order to ensure a timely appeal, appellant needed to file his notice of appeal by 
August 28, 2002.  See Tex. R. App. P. 26.2.  Appellant filed his notice of appeal 
on September 11, 2003, along with a motion for permission to file untimely 
notice of appeal.  Although appellant’s motion could be construed as a motion 
to extend time to file a late notice of appeal under rule 26.3, it does not comply 
with the requirements of rule 10.5.  Tex. R. App. P. 10.5(b)(2), 26.3.  Thus, we 
will not extend the deadline for filing the notice of appeal under rule 26.3. 
        On September 30, 2003, this court informed appellant that it was 
concerned it lacked jurisdiction over the appeal and gave appellant the 
opportunity to show grounds for continuing the appeal.  See id.; Olivo v. State, 
918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Appellant did not respond.  
Because appellant’s notice of appeal was untimely filed, we dismiss the appeal 
for want of jurisdiction.  See Tex. R. App. P. 43.2(f); Olivo, 918 S.W.2d at 522.
 
                                                          PER CURIAM 
 
 
PANEL D:   DAY, LIVINGSTON, and DAUPHINOT, JJ. 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: November 6, 2003